 
 
I 
108th CONGRESS
2d Session
H. R. 5405 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide the Secretary of Energy with authority to draw down the Strategic Petroleum Reserve when oil and gas prices in the United States rise sharply because of anticompetitive activity, and to require the President, through the Secretary of Energy, to consult with Congress regarding the sale of oil from the Strategic Petroleum Reserve. 
 
 
1.Short titleThis Act may be cited as the Oil Price Safeguard Act. 
2.FindingsCongress finds that— 
(1)a sharp, sustained increase in the price of crude oil would negatively affect the overall economic well-being of the United States; 
(2)the United States currently imports roughly 55 percent of its oil; 
(3)heating oil price increases disproportionately harm the poor and the elderly; and 
(4)the global oil market is often greatly influenced by nonmarket-based supply manipulations, including price fixing and production quotas. 
3.Drawdown of Strategic Petroleum ReserveSection 161(d) of the Energy Policy and Conservation Act (42 U.S.C. 6241(d)) is amended by adding at the end the following: 
 
(3)Reduction in supply caused by anticompetitive conduct 
(A)In generalFor the purposes of this section, in addition to the circumstances set forth in section 3(8) and in paragraph (2) of this subsection, a severe energy supply interruption shall be deemed to exist if the President determines that— 
(i)there is a significant reduction in supply that— 
(I)is of significant scope and duration; and 
(II)has caused a significant increase in the price of petroleum products; 
(ii)the increase in price is likely to cause a significant adverse impact on the national economy; and 
(iii)a substantial cause of the reduction in supply is the anticompetitive conduct of 1 or more foreign countries or international entities. 
(B)Deposit and use of proceedsProceeds from the sale of petroleum drawn down pursuant to a Presidential determination under subparagraph (A) shall— 
(i)be deposited in the SPR Petroleum Account; and 
(ii)be used only for the purposes specified in section 167.. 
4.Reporting and consultation requirementsIf the price of a barrel of crude oil exceeds $35 (in constant 2003 United States dollars) for a period greater than 14 days, the President, through the Secretary of Energy, shall, not later than 30 days after the end of the 14-day period, submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that— 
(1)states the results of a comprehensive review of the causes and potential consequences of the price increase; 
(2)provides an estimate of the likely duration of the price increase, based on analyses and forecasts of the Energy Information Administration; 
(3)provides an analysis of the effects of the price increase on the cost of home heating oil; and 
(4)states whether, and provides a specific rationale for why, the President does or does not support the drawdown and distribution of a specified amount of oil from the Strategic Petroleum Reserve. 
 
